NO. 07-02-0072-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL D

                                   JUNE 20, 2002
                         ________________________________

                               TAMMY TOWNSLEY CHEEK

                                                         Appellant

                                             v.

                                    THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

                NO. A-14198-0109; HON. JACK R. MILLER, PRESIDING
                        _______________________________

                                     Dismissal
                          _______________________________

Before BOYD, C.J., QUINN, and REAVIS, JJ.

       Tammy Townsley Cheek (appellant) appealed her conviction for theft.       The

conviction and judgment manifesting same was entered upon her plea of guilty and plea

bargain with the State. Furthermore, the sentence imposed by the trial court did not

exceed the punishment recommended by the State and agreed to by the appellant. We

dismiss for want of jurisdiction.
      Appellant filed a general notice of appeal. Yet, because she pled guilty and the

sentence assessed by the trial court did not exceed the parameters of the plea bargain,

she was required to comply with Texas Rule of Appellate Procedure 25.2(b)(3). That is,

she was required to recite in her notice that she was appealing based upon jurisdictional

defects, that the substance of her appeal was raised by written motion and ruled on before

trial, or that the trial court granted her permission to appeal.1 None of these statements

appear in the notice, however.              Consequently, we lack jurisdiction to entertain the

proceeding. Cooper v. State, 45 S.W.3d 77 (Tex. Crim. App. 2001).

      Accordingly, the appeal is dismissed.



                                                                           Per Curiam

Do Not Publish.




      1
          The record reflects that the trial court denied appellant permission to appeal.

                                                      2